Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Applicant’s election without traverse of gene analysis, ATG2B and SEQ ID No. 2 in the reply filed on 12/02/2019 is acknowledged.
Claims 16-29 are pending.  Claims 1-15 have been cancelled.
Claim 22 is withdrawn as being drawn to a nonelected invention.  
The following rejections are modified with response to arguments following or newly applied. 
This action for claims 16-21 and 23-29 is nonfinal.  
Withdrawn Objections or Rejections
	The 35 USC 102 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Objections
Claims 23 and 27 are objected to because of the following informalities:  These limitations appear to be free of the art, however, are dependent on a rejected claim.  The examiner suggests modifying the claims so that they are independent claims to place these claims in condition for allowance.  

Modified Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is drawn to administration to any patient to treat MPN by inhibiting the expression of ATG2B.  Therefore the claims are drawn to treating any species by .  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguetmsn following.  
The reply asserts that the claims have been amended to provide sufficient structure of particular anti-sense nucleic acids and that is a relatively narrow genus of a defined percent range (p. 6-7).  The reply asserts that there are numerous websites to use (p 8) and the skilled artisan would know the criteria to determine which species were in the genus (p. 9-10).  The skilled arts asserts that there are specific example that shows 40-50% reduction in the specification (p. 9).
These arguetmsn have been fully reviewed but have not been found persuasive.  
Although the claims have been limited to a particular range of “more than 80%” this is not sufficient to describe the structure.  In particular it’s not any of these anti-

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16,18-19,21,24,28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hensel et al. (US Patent Application Publication 2016/0046990 effective filing date 3/15/2013).  
The claims are drawn to determining copy numbers of a known genomic region.  With regard to claim 16 and 20, Hensel et al. teaches a method of obtaining a sample and detecting the copy number variation in ATG2B (para 185 -187 and table 10).  This gene encompasses the entire SEQ ID Number 1 and as such a determination of the copy number of ATG2B would encompass determining copy number of a region that has SEQ ID Number 1.  
With regard to claims 18-19, Hensel et al. teaches methods of detection in blood samples from humans (para 107).  
With regard to claim 21, Hensel et al. further detects expression (para 50).  
With regard to claim 24, Hensel et al. teaches the use of fluorescent in situ hybridization (para 71).
Hensel et al. teaches determining total copy number and as such would teach whether at least 3 copy numbers are present as required by claim 28.
With regard to claim 29, the breadth of the claim appears to be 2 fragments of SEQ ID No. 1, as it does not requries that its 2 fragments with a breakpoint.  As such it would encompass any region that has parts of SEQ ID Number 1, including a region that has the entire length (e.g. multiple 20 bp sections).  As such Hensel teaches the breadth of the claim.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US Patent Application Publication 2016/0046990 effective filing date 3/15/2013) in view of Mitev et al. (Cancer Genet Cytogenet 1996 p. 68-70)
The claims are drawn to determining copy numbers of a known genomic region.  Hensel et al. teaches a method of obtaining a sample and detecting the copy number variation in ATG2B (para 185 -187 and table 10).  This gene encompasses the entire SEQ ID Number 1 and as such a determination of the copy number of ATG2B would encompass determining copy number of a region that has SEQ ID Number 1.  As such Hensel et al. teaches the step of claim 1.  
However, Hensel et al. does not teach detection of CNV within a subject that is suffering from essential thrombocythemia.
With regard to claim 17, Mitev et al. teaches screening chromosomes for aberrations in patients with essential thrombocythemia.   This includes 14q (last para) and therefore would encompass the genomic region having a fragment of SEQ ID no. 1 as the genes encompass (ATG2B) is found on the 14q region.   

  
Conclusion
14.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
  /KATHERINE D SALMON/  Primary Examiner, Art Unit 1634